Name: Commission Delegated Regulation (EU) 2017/836 of 11 January 2017 amending Annex III to Regulation (EU) No 978/2012 of the European Parliament and of the Council applying a scheme of generalised tariff preferences
 Type: Delegated Regulation
 Subject Matter: trade policy;  economic conditions;  Asia and Oceania;  cooperation policy;  tariff policy
 Date Published: nan

 18.5.2017 EN Official Journal of the European Union L 125/1 COMMISSION DELEGATED REGULATION (EU) 2017/836 of 11 January 2017 amending Annex III to Regulation (EU) No 978/2012 of the European Parliament and of the Council applying a scheme of generalised tariff preferences THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, in particular Article 207, Having regard to Regulation (EU) No 978/2012 of the European Parliament and of the Council of 25 October 2012 applying a scheme of generalised tariff preferences and repealing Council Regulation (EC) No 732/2008 (1), and in particular Article 10(4) thereof, Whereas: (1) A beneficiary country under the Generalised Scheme of Tariff Preferences (GSP) may request to benefit from additional tariff preferences under the special incentive arrangement for sustainable development and good governance (GSP+). For that purpose, Article 9(1) of Regulation (EU) No 978/2012 establishes specific eligibility criteria for the granting of the tariff preferences provided under the GSP+. The country should be considered vulnerable due to a lack of sufficient diversification and insufficient integration with the international trading system. It should have ratified all the conventions listed in Annex VIII to Regulation (EU) No 978/2012 and the most recent available conclusions of the relevant monitoring bodies should not identify a serious failure to effectively implement any of those conventions. In relation to any of the relevant conventions, the country should not have formulated a reservation which is prohibited by the convention or which, for the exclusive purposes of Article 9 of Regulation (EU) No 978/2012, is considered to be incompatible with the object and purpose of that convention. It should accept without reservation the reporting requirements imposed by each convention and give the binding undertakings referred to in points (d), (e) and (f) of Article 9(1) of Regulation (EU) No 978/2012. (2) A GSP beneficiary country wishing to benefit from GSP+ has to submit a request accompanied by comprehensive information concerning ratification of the relevant conventions, its reservations and the objections to those reservations made by other parties to the convention, and its binding undertakings. (3) The Commission has been empowered to adopt delegated acts to amend Annex III to Regulation (EU) No 978/2012 in order to grant GSP+ to a requesting country by adding it to the list of GSP+ beneficiary countries. (4) On 12 July 2016, the Commission received a GSP+ request from the Democratic Socialist Republic of Sri Lanka (Sri Lanka). (5) The Commission has examined the GSP+ request from Sri Lanka in accordance with the provisions of Article 10(1) of Regulation (EU) No 978/2012, and the Commission has established that Sri Lanka meets the conditions. Sri Lanka should therefore be granted GSP+ from the date of entry into force of this Regulation. Annex III to Regulation (EU) No 978/2012 should be amended accordingly. (6) Pursuant to Article 13 of Regulation (EU) No 978/2012, the Commission should keep under review the status of ratification of the relevant conventions, the effective implementation of those conventions, as well as the cooperation with the relevant monitoring bodies by the government of Sri Lanka, HAS ADOPTED THIS REGULATION: Article 1 In Annex III to Regulation (EU) No 978/2012, the following country and the corresponding alphabetical code are inserted under columns B and A, respectively: Sri Lanka LK. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 January 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 303, 31.10.2012, p. 1.